Citation Nr: 1611276	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to April 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued the previous denial of service connection for a left shoulder condition. 

In February 2013, the Veteran testified at a video conference hearing at the San Antonio, Texas RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

In an August 2013 decision and remand, the Board granted the Veteran's request to reopen his claim of service connection for a left shoulder condition.  It also remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development, to include an attempt at securing any additional treatment records from medical care providers not previously identified by the Veteran and a VA examination to evaluate the nature and etiology of the Veteran's left shoulder condition.  Thereafter, the AMC afforded the Veteran a VA examination in September 2013 and then issued a November 2013 supplemental statement of the case (SSOC) whereby the left shoulder condition remained denied.  As the Veteran's requested for benefits were not granted in full, the matter was sent back to the Board for adjudication. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed left shoulder condition is attributable to the Veteran's active duty service or any incident of service.


CONCLUSION OF LAW

Service connection for a left shoulder condition is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in September 2008.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as the Veteran adequately identified those records and authorized VA to obtain those records.  In addition, the Veteran was also informed of the evidence needed to reopen his service connection claim, namely, evidence that is "new and material".  The Veteran was also informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that the Veteran was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board is cognizant that a portion of the Veteran's service treatment records (STRs) from his period of active duty has not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O' Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

Independent of its attempt to secure STRs for the Veteran, the RO has obtained treatment records from the Frank M. Tejeda and San Antonio VA outpatient clinics (VAOPCs).  The Veteran also submitted private treatment records regarding his claim, to include statements from physicians that have provided care for his left shoulder condition.  In addition, the Veteran has submitted his own statements in support of his claim and has testified at a hearing before the undersigned VLJ in February 2013.  The Veteran has not identified any additionally available evidence for consideration. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in February 2013, the undersigned VLJ indicated that the hearing would focus on the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for left shoulder condition.  The undersigned discussed what the Veteran needed to show in order for his claim to be reopened, namely, relevant evidence that identified a current disability of the left shoulder and demonstrated that there was a nexus between the left shoulder condition and an in-service occurrence.  The Veteran was assisted at the hearing by a representative from Disabled American Veterans.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms associated with his left shoulder condition, both in-service and after separation.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's August 2013 decision and remand, the AMC was directed to first obtain the names and addresses of all medical care providers not previously identified who have treated the Veteran for any left shoulder issues since service and then obtain any additional records identified.  Pursuant to this directive, the AMC sent an August 21, 2013 notification to the Veteran requesting that he identify any medical care providers, not previously identified, who treated him for his left shoulder condition since his separation from service.  The Veteran did not reply to this notification by informing the AMC of the identity of any additional treatment records from private medical providers who have provided care for his left shoulder condition since his separation from service. 

In addition, the Board's August 2013 decision and remand directed the AMC to schedule the Veteran for a VA examination to evaluate the nature and etiology of the Veteran's left shoulder condition.  The Veteran was thereafter afforded a VA examination in September 2013, wherein the examiner interviewed the Veteran and carried out a physical examination of the Veteran's left shoulder.  Moreover, the examiner reported that she reviewed the claims file, and based on that review, including the particular documents identified in the remand directive from the Board, offered an opinion as to the etiology of the Veteran's left shoulder condition.  In light of the fact that the examiner applied appropriate clinical tests, and explicitly discussed those details outlined in the Board's remand in his rationale, the Board finds that the AMC substantially complied with the Board's remand directives as to the left shoulder condition claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D 'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" as opposed to strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

VA has conducted medical inquiry in the form of VA compensation examination to substantiate the claim of service connection.  38 U.S.C.A. § 5103A.  The Veteran was afforded a VA examination in September 2013 to evaluate whether he currently has a left shoulder condition and to determine the etiology of such.  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinion is adequate to decide the claim of entitlement to service connection for a left shoulder condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest within one year of service, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.  The Veteran's left shoulder condition has been diagnosed as glenohumeral arthritis, which is one of the diseases considered to be chronic and therefore subject to presumptive service connection under 38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision). Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claim. 

The Veteran filed his request to reopen his claim of service connection for left shoulder condition in October 2008.  The Board granted his request to reopen his claim in its August 2013 decision and remand.  The Veteran contends that his currently diagnosed left shoulder condition began in service and has progressively worsened to the present day.  

The Veteran's service personnel records show that he served on active duty from June 1981 to April 1987.  Although his service treatment records (STRs) document several complaints for a right shoulder injury and subsequent treatment beginning in September 1981, his STRs are silent for any complaints, findings, diagnoses or treatment relating to a left shoulder condition.  On the basis of the STRs alone, the Veteran has not set forth sufficient evidence that he developed his left shoulder condition during service. 

The Veteran has asserted that he injured his left shoulder at the same time that he injured his right shoulder in September 1981 during service, and that this injury led to his current left shoulder condition.  Most recently, during the February 2013 hearing, he stated that both of his shoulders dislocated while moving a heavy crate at Kessler Air Force Base, which is where he was stationed when he was in technical school.  Hearing Testimony, 3-4.  According to the Veteran, he sought treatment a few weeks following the injury, first for his right shoulder as it hurt more, then for his left shoulder when the pain in that shoulder would not subside.  Hearing Testimony, 4.  Following this initial treatment, the Veteran asserts that he sought treatment for "maybe two or three times a year" until his separation in 1987.  Id.  Thereafter, he stated that he consulted with an Air Force physician in 1990 in order alleviate the worsening pain in his left shoulder, who referred him to a civilian physician.  Hearing Testimony, 5.  That civilian physician carried out a surgical operation on his left shoulder in 1991, which the Veteran reported was not successful.  Id. 

Although he has contended that he injured his left shoulder in service, the Veteran has also acknowledged the fact that his STRs do not document any left shoulder injury in service.  As a means of explaining the lack of in-service documentation, the Veteran asserted in his February 2010 substantive appeal that the records detailing the treatment of his left shoulder condition were removed from his file in 1986 in order to make copies for a civilian orthopedic physician and were mistakenly not returned to his file. 

In considering the probative value of the Veteran's assertions regarding when his left shoulder condition began and what was the cause of such, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

The Veteran has inconsistently reported when his left shoulder injury was incurred in statements and during past examinations.  For example, in a December 1990 outpatient record from Virginia Commonwealth University Sports Medicine Center (VCUSMC), a Dr. Epstein reported that the Veteran's initial injury that led to his left shoulder condition occurred in 1987 when he was playing football.  The Veteran was diagnosed with anterior inferior instability of the left shoulder.  Thereafter, in a September 1991 orthopedic examination report from the San Antonino VAOPC, the Veteran told the examiner that he dislocated both of his shoulders in 1981 while lifting in the overhead position.  The Veteran was diagnosed with postoperative status surgical correction for chronic recurrent dislocation of the left shoulder, with history of subsequent redislocation and discomfort.  

The Veteran reported yet another date for his initial shoulder injury on a December 1992 report of medical examination for disability examination, wherein he wrote that he initially injured his left shoulder in 1984 while working at Whiteman Air Force Base in Missouri.  This date was adopted by the VA examiner who prepared the corresponding December 1992 orthopedic examination report.  The VA examiner diagnosed the Veteran with bilateral recurrent dislocations of the shoulders, post unsuccessful surgical correction.  The Board also notes that the VA examiner reported that the Veteran stated that "through an error on one of his medical exams the left shoulder was not included as being part of his service problems." 

Following the December 1992 examination, the Veteran submitted a statement dated in February 1993 where he first endorsed 1981 as the date that he injured his left shoulder.  The Board also notes that the Veteran contended in the February 1993 statement that the records of the treatment of his left shoulder condition were removed from his file in 1987 when he asked for copies of his medical records while at Bergstrom Air Force Base in Austin, Texas. 

After considering all of the evidence before it, the Board finds that the preponderance of the evidence is against a finding that the Veteran incurred his left shoulder injury while in service.  The Board first highlights the inconsistent reporting by the Veteran of when he believes his left shoulder injury began.  Since separation, the Veteran has variously reported that he initially injured his left shoulder in 1981, 1984, and 1987, respectively.  In addition, the Board highlights the fact that the Veteran has varied extensively in the explanations he has offered for why his STRs do not reflect any complaints of or treatments for a left shoulder injury.  He first reported that the files were removed in 1987 when he requested them personally, but then he apparently told the December 1992 VA examiner that the lack of documentation was due to an error on one of his medical examinations.  Most recently, the Veteran stated in his February 2010 substantive appeal that the left shoulder treatment records were removed from his file in 1986 to make copies for a civilian doctor and that the records were not returned at that point. 

By itself, this inconsistency would not suffice to support a determination that the Veteran's left shoulder condition was caused by or is otherwise attributable to an in-service injury.  However, the Board also notes that the Veteran most recently asserted that the left shoulder treatment records were removed from his file in 1986, at least months before his separation from service.  An outpatient record from March 1987 while the Veteran was still in service documents his complaints of and treatment for his right shoulder condition but does not mention any complaints of or treatment for a left shoulder condition.  This record illustrates that the Veteran was actively pursuing treatment for his right shoulder condition after he asserts his left shoulder treatment records were removed from his file.  However, there is no indication in the file that he sought any treatment for his left shoulder condition during this period after he asserts the left shoulder treatment records were removed.  The Veteran's most recent statements do not offer any explanation as to why there is no documentation of a left shoulder condition in the period between the left shoulder treatment records being removed and separation in April 1987. 
As stated previously, the Board acknowledges that the claims file is missing some STRs, chief among them being the Veteran's separation medical examination.  However, the Veteran has been made aware of this, and he was asked in the September 2008 VCAA notice to provide alternative evidence to support his assertion that he incurred a left shoulder injury in service that caused his current left shoulder condition, to include statements from persons who knew of his left shoulder injury and resulting condition while he was in service or records from service medical personnel.  The Veteran has not submitted any evidence beyond his own statement which supports his assertion that he incurred a left shoulder injury in service which led to his current left shoulder condition.  Accordingly, in light of the inconsistency in the Veteran's statements as to when he incurred his left shoulder injury and why there is no documentation of said injury in service, and taking into consideration the lack of STRs or other evidence to substantiate the Veteran's assertion that he incurred a left shoulder injury in service which led to a left shoulder condition, the Board finds that the evidence does not support that the Veteran incurred a left shoulder injury in service that caused his current left shoulder condition.  Therefore, service connection on a direct basis under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is denied. 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In this particular matter, the Veteran was separated from active service in April 1987.  The first instances of a complaint, diagnosis, or treatment relating to a left shoulder condition are contained in two letters from a Dr. Hassler, the Veteran's treating physician at one point, who prepared two letters, one dated in August 1991 and one dated in October 2009, in which he stated that he began treating the Veteran's left shoulder condition either in January 1990 or in 1989, respectively.  In attempting to identify exactly when the Veteran began seeking treatment for his left shoulder condition, the Board also notes that the first actual medical record that documents a complaint regarding a left shoulder condition is in the December 1990 outpatient report from VCUSMC.

Regardless of when the Veteran began seeking treatment for his left shoulder condition, what is clear is that the Veteran filed his initial claim of entitlement to service connection for his right shoulder condition immediately after separation from service in April 1987.  Furthermore, a July 1989 outpatient record from Alamo Orthopedic Arthroscopic Surgery Associates also documents the fact that he received treatment for his right shoulder condition but does not make mention of any left shoulder condition.  

The Veteran has asserted that he experienced symptoms of his left shoulder condition while in service and that he continued to experience those symptoms following separation from service.  As the records discussed above demonstrate, he was capable of pursuing treatment and requesting benefits for his right shoulder condition immediately following separation from service, but chose not to do so for his left shoulder condition for at least two years after service.  As a lay person, the Veteran is competent to describe the symptoms of his left shoulder condition and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even though the Veteran's post service records demonstrate that he sought treatment for his right shoulder condition immediately following service, none of these documents reflect that the Veteran had any complaints, treatment, findings, or diagnoses related to his left shoulder condition until at least two years had passed after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Under these circumstances, the Board concludes that the Veteran has not set forth sufficient evidence that his left shoulder condition symptoms began in service and continued through to the present day.  Accordingly, the Veteran's claim of service connection for left shoulder condition based on continuity of symptomatology under 38 C.F.R. § 3.303(b) must be denied. 

Moreover, as it has not been established that the Veteran manifested symptoms of a left shoulder condition prior to some point in 1989, as reflected in Dr. Hassler's October 2009 letter, it is clear that the Veteran's particular case is well beyond the one year presumptive period for arthritis as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for left shoulder condition on a presumptive basis is not established. 

The Board now considers whether service connection for a left shoulder condition may be granted on the basis that the condition was first diagnosed after service pursuant to 38 C.F.R. § 3.303(d).  A January 1991 operative report from Metropolitan Hospital shows that the Veteran was diagnosed with chronic left anterior shoulder disability as indicated by a history of documented anterior shoulder instability and a MRI which showed a labrial tear.  The Veteran underwent a diagnostic arthroscopy and a Bankhart repair of the left shoulder. 

In addition to private treatment records, the Veteran has submitted statements from two of his treating physicians who provided care for his left shoulder condition.  A Dr. Hassler prepared a letter dated in October 2009 in which he stated that he provided care to the Veteran for recurrent dislocations of his left shoulder from 1989 to 1991.  Dr. Hassler apparently referred the Veteran to a Dr. Loughran in order to do a left shoulder operation in 1991.  Dr. Loughran also submitted a statement, dated in October 2009, in which he stated that he operated on the Veteran in February 1991.  According to Dr. Loughran, the Veteran had a history of recurrent shoulder dislocations of his left and right shoulder. 

Dr. Hassler submitted a letter more recently in February 2013.  In this letter, he stated that he examined the Veteran's left shoulder.  He then offered the opinion that "the recurrent shoulder dislocations which Daniel continues to endure on a regular basis is the result of an injury which obviously occurred many years before his surgery in 1991 while he was still on active duty".  In support thereof, he asserted that the Veteran experienced a rotator cuff injury while in service and that the injury "was worsened by the physical demands of the normal day to day duties that he performed in the" military.  He offered no other support for his opinion.

As discussed previously, the Veteran was afforded a VA examination in September 2013 for the purpose of providing an opinion as to the nature and etiology of the Veteran's left shoulder condition.  After an in-person examination, the examiner diagnosed the Veteran with bilateral recurrent glenohumeral dislocation and glenohumeral osteoarthritis.  The examiner then reviewed the claims file and opined that it was less likely than not that the Veteran's left shoulder condition was caused by or was otherwise attributable to his service.  In support thereof, the examiner specifically discussed his answers to the queries raised in the Board decision in remand.  He discounted the Veteran's assertions that he injured his left shoulder in 1981 at the same time he injured his right shoulder on the basis that the available STRs made several references to a right shoulder injury but did not make any mention of a left shoulder disability.  The examiner also noted the discrepancies in the Veteran's reporting of when his injuries occurred and the gap between separation and the first reporting of a left shoulder condition.  

Where a probative medical opinion that discounts a veteran's assertion that an injury or disease is service connected is contradicted by a private medical opinion submitted by the Veteran, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D 'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered by the VA examiner in the September 2013 VA examination are supported by evidence in the Veteran's record as well as an 
in-person examination and interview with the Veteran.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claims file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the September 2013 VA examiner's opinion is based on a thorough review of the claims file and an in-person examination.  Furthermore, the opinion is supported with a full rationale. 

By contrast, Dr. Haskell in his February 2013 letter does not indicate whether he reviewed the Veteran's service personnel and treatment records, and instead apparently relied solely on the Veteran's own statements in concluding that the recurrent shoulder dislocations were "the result of an injury which obviously occurred many years before his surgery in 1991 while he was still on active duty".  Dr. Haskell does not explain how he arrived at his conclusions regarding the etiology of the left shoulder condition.  Without any rationale, the Board cannot afford any significant probative value to Dr. Haskell's opinion.  Therefore, the Board finds that the September 2013 VA examiner's opinion is a more reliable indicator of whether the Veteran left shoulder condition is caused by or is otherwise attributable to his service, and accordingly, that the preponderance of the evidence is against the Veteran's claim of service connection for left shoulder condition.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a left shoulder condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim of entitlement to service connection for left shoulder condition in total must be denied. 

As the preponderance of the evidence is against the Veteran's claim of service connection for left shoulder condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking service connection for a left shoulder condition is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


